Case 1:20-cv-01589-JFB-CJB Document 145 Filed 06/17/21 Page 1 of 1 PageID #: 1205
                                                              Daniel M. Silver             McCarter & English, LLP
                                                              Partner                      Renaissance Centre
                                                              T. 302-984-6331              405 N. King Street, 8th Floor
                                                              F. 302-691-1260              Wilmington, DE 19801-3717
                                                              dsilver@mccarter.com         www.mccarter.com




      June 17, 2021
      VIA CM/ECF

      The Honorable Joseph F. Bataillon
      J. Caleb Boggs Federal Building
      844 N. King Street, Unit 28, Room 2325
      Wilmington, DE 19801

      Re:    Astellas Pharma Inc., et al., v. Sandoz Inc., et al., C.A. No. 20-1589-JFB

      Dear Judge Bataillon:

              We write on behalf of the Astellas Plaintiffs in response to the Prinston Defendants’
      June 16, 2021 letter. We apologize for burdening the Court with an additional submission,
      but are compelled to note that Astellas opposes Prinston’s request for a stay, which neither
      complies with the Local Rules nor the Case Scheduling Order.1 Prinston’s belief that it is
      entitled to a stay – or any relief for that matter – simply because it has filed a motion to
      dismiss is misplaced. See, e.g., Willemijn Houdstermaatschaapij BV v. Apollo Computer
      Inc., 707 F.Supp. 1429, 1441 (D. Del. 1989) (“Simple logic teaches that defendant has put
      the presumption on the wrong side: unless and until it is granted a stay, defendant should be
      required to conduct discovery as if no motion had been filed at all.”). Moreover, Prinston
      had not made any previous motion for a stay of discovery, and, admittedly is currently
      subject to an order entered by Judge Burke to provide discovery in this case.

              Accordingly, Astellas respectfully requests that the Court deny Prinston’s request
      for a stay of discovery and, further, that the Court deny Prinston’s motion to dismiss for the
      reasons set forth in Astellas’s opposition thereto (D.I. 110).

             Counsel for Astellas are available at the convenience of the Court.

      Respectfully submitted,
      /s/ Daniel M. Silver
      Daniel M. Silver (#4758)


      1
        Under Local Rule 7.1.1., Prinston was required to meet and confer with Astellas before
      requesting relief, and the applicable Case Scheduling Order specifies “that any application
      to the Court shall be by written motion filed with the Clerk.” D.I. 88 ¶ 18. Prinston did not
      comply with either of these requirements. Moreover, the Court has referred all non-
      dispositive matters to Magistrate Judge Burke, so any request for a stay should have been
      presented to Judge Burke (through the appropriate procedural mechanism).


             ME1 36780492v.1
